Citation Nr: 0814329	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-41 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a back condition has been received.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision in which the RO, inter 
alia, found that the claim for service connection for left 
herniated nucleus pulposus, L5-S1, with radiculopathy 
remained denied because the evidence submitted was not new 
and material.  In January 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in November 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in December 2004.

In June 2004 the veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing is of 
record.  In February 2008, the veteran testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is also of record.  

The Board notes that the veteran was previously represented 
by the Disabled American Veterans (DAV) (as reflected in a 
November 1997 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative).  In a March 2006 
statement, the veteran revoked the power of attorney in favor 
of DAV.  However, in March 2007, the veteran submitted a VA 
Form 21-22, appointing the Puerto Rico Public Advocate for 
Veterans Affairs as his representative.  The Board recognizes 
the change in representation.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim on appeal is warranted. 

During the June 2004 DRO hearing, the veteran raised the 
issue of whether there was clear and unmistakable error (CUE) 
in the May 1975 denial of his claim for service connection, 
in that it was based on a lack of evidence in his service 
medical records, and that his back condition pre-existed 
service.  During the February 2008 Board hearing, the veteran 
reiterated that he believed there was error in the original 
rating decision.  He alleged that the RO did not have all of 
the his medical records and that the RO based its denial on a 
finding from the veteran's private physician that he had a 
pre-existing injury from 1970, however, the veteran testified 
that he had never seen this physician until December 1971.  

The RO has not addressed the issue of whether the May 1975 
rating decision which denied service connection for a back 
condition involved CUE.  However, because a favorable 
determination on that claim could render moot the question of 
whether new and material evidence to reopen a claim for 
service connection for a back condition has been received, 
the CUE claim is inextricably intertwined with the claim to 
reopen and must be adjudicated by the RO prior to the Board's 
adjudication of the claim to reopen.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
inextricably intertwined if one claim could  have significant 
impact on the other).  The Board points out that, if the CUE 
claim is denied, the RO must afford the veteran the 
opportunity to perfect an appeal as to that issue.  

As RO adjudication of the claim of CUE, in the first 
instance, is warranted, Board consideration of the petition 
to reopen, at this juncture, would be premature.  The Board 
also finds that further action on the petition to reopen is 
warranted.  

Additional RO action is needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VAMC).  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  With respect to a request to reopen a 
previously denied claim, a claimant must be notified of both 
what is needed to reopen the claim and what is needed to 
establish the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the record contains a June 2002 VCAA notice 
letter to the veteran.  This letter informed the veteran that 
he was previously denied service connection for a back 
condition and was notified of the decision on May 28, 1975.  
The letter advised the veteran that, to reopen his claim he 
would need to submit "new and material evidence" and 
provided a definition of both "new" and "material" 
evidence.  The letter also advised the veteran of the 
information and evidence needed to substantiate the 
underlying service connection claim.  

The Board also notes that proper notice under Kent describes 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  See 
Kent, 20 Vet. App. at 10.  In this case, there is no evidence 
that the RO considered the basis for the denial of the claim 
for service connection for a back condition in the prior, 
final denial, and then provided the veteran a specifically 
tailored notice letter explaining what was needed to reopen 
the claim for service connection for back condition, in light 
of the prior deficiencies in the claim.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claim on appeal, notifying him 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter addresses the basis(es) for the prior, 
final denial of the claim, and should provide information as 
to what evidence is needed to establish the claim, on the 
merits.  The RO should also invite the veteran to submit all 
pertinent evidence in his possession (not previously 
requested).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The Board also finds that specific additional development of 
the claim is warranted.  

Review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regard, the claims file 
reflects that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA), as 
evidenced by a March 2007 letter from the SSA.  However, no 
records regarding a claim for disability benefits with the 
Social Security Administration (SSA) have been associated 
with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claim on 
appeal, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  

Review of the claims file also reveals that there may be 
pertinent VA treatment records outstanding.  In this regard, 
the veteran reported during the February 2008 hearing that he 
had always been under treatment for his back since 1971.  He 
stated that he received treatment for his back from both 
private and VA doctors.  While records of VA treatment from 
the Bronx VAMC, dated from July 1991 to October 1995, and 
records of treatment from the San Juan VAMC, dated from 
November 1972 to August 1984 have been associated with the 
claims file, the veteran's testimony reflects that more 
recent records of VA treatment for his back condition are 
available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Bronx and San Juan 
VAMCs since October 1995 and August 1984, respectively, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

In addition, the Board notes that the claims file includes a 
"buddy statement" submitted in January 2004 as well as 
several medical records in Spanish which have not been 
translated into English.  On remand, the "buddy statement" 
and any other pertinent records should be translated.  

Finally, as the claim is being remanded, the Board notes that 
the recent decision of the United States Court of Appeal for 
the Federal Circuit (Federal Circuit) in Boggs v. Peake, No. 
2007-7137 (Fed. Cir. Mar. 26, 2008) may have an impact on 
this case.  In that decision, the Federal Circuit held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, the veteran initially filed a claim for 
service connection for a back condition in February 1975, 
which was denied in a May 1975 rating decision.  A May 1977 
confirmed rating decision found that evidence submitted since 
the May 1975 denial did not present a new factual basis for a 
grant of service connection for a back condition.  

At the time of the May 1977 confirmed rating decision, the 
veteran's service medical records included diagnoses of 
muscle strain, myalgia, and mild spasm.  The pertinent 
diagnosis on VA examination in April 1975 was chronic low 
back strain (myositis).  The only other medical evidence of 
record was a letter from the veteran's private physician, 
received in March 1977, in which he stated that the veteran 
had a probable diagnosis of rule out discogenic disease.  

Since the May 1977 rating decision, the medical evidence 
reflects diagnoses of herniated nucleus pulposus, 
radiculopathy, and degenerative disc disease.  It is not 
clear from the record whether the diagnoses pertinent to the 
veteran's back prior to and since the May 1977 confirmed 
rating decision constitute different diagnosed conditions.  
If the current diagnosis of the veteran's back condition is 
different from that at the time of the prior, final rating 
decision, the claims must be considered independently and the 
current claim for service connection should be considered on 
a de novo basis.  See Boggs v. Peake, No. 2007-7137 (Fed. 
Cir. Mar. 26, 2008).  Therefore, as the claim is being 
remanded, the Board finds that the RO should consider the 
question of whether the veteran is currently seeking service 
connection for a different diagnosed disability than that for 
which he sought service connection in February 1975.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain and associate 
with the claims file English 
translations of all pertinent evidence 
currently associated with the claims 
file.  

2.  The RO should obtain from the SSA a 
copy of any decision regarding the 
veteran's claim for disability benefits 
pertinent to the claim on appeal, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should obtain all records of 
evaluation and/or treatment of the back 
from the Bronx and San Juan VAMCs, since 
October 1995 and August 1984, 
respectively.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  The RO should furnish to the veteran 
a VCAA-compliant notice letter regarding 
the request to reopen the claim for 
service connection for a back condition.  

This letter must explain what type of 
evidence is needed to reopen the claim 
(in light of the basis(es) for the prior 
denial of the claim) as well as what is 
needed to establish the underlying claim 
for service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
request to reopen the claim for service 
connection for a back condition.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession 
that is not currently of record. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).


5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

6.  After taking any additional 
development deemed appropriate, the RO 
should adjudicate the matter of whether 
there was CUE in the May 1975 rating 
decision denying service connection for a 
back condition.  Then, if not rendered 
moot, the RO must readjudicate the matter 
of whether new and material evidence to 
reopen a claim for service connection for 
a back condition has been received, to 
include consideration of Boggs v. Peake 
(cited to above) as appropriate.  

7.  If the CUE claim is denied, the RO 
must inform the veteran and his 
representative of the decision and of the 
need to file to perfect a timely appeal 
if he wants to appeal the decision.  If a 
notice of disagreement is timely filed, 
the RO should address the matter in a 
statement of the case and afford him and 
his representative an opportunity to 
timely file a substantive appeal.  

8.  If any benefits sought for which a 
timely appeal has been perfected remain 
denied, the RO must furnish to the 
veteran and his representative a 
supplemental SOC, and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The claims file must not be returned to 
the Board until the veteran timely 
perfects an appeal of the CUE claim, or 
the time period for doing so expires, 
whichever occurs first.  

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



